Citation Nr: 0718302	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-36 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than October 9, 
1981, for the grant of entitlement to service connection for 
schizophrenia, undifferentiated type.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from December 1973 to June 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This matter was previously before the Board in October 2006, 
when it was remanded for additional development.  The case is 
now returned to the Board for appellate review.


FINDINGS OF FACT

1.  In a decision of the Board dated in September 1981, the 
veteran's claim for entitlement to service connection for a 
nervous condition was denied.

2.  On October 9, 1981, the RO received the veteran's claim 
to reopen his previously denied claim of entitlement to 
service connection for a nervous condition.
 
3.  In a decision of the Board dated in February 1983, the 
veteran's claim for entitlement to service connection for 
schizophrenia was granted.  The Board's decision was 
effectuated by the RO in a rating action dated in April 1983, 
at which time an effective date of October 9, 1981, was 
assigned.




CONCLUSION OF LAW

The criteria for an effective date earlier than October 9, 
1981, for the grant of service connection for schizophrenia 
have not been met.  38 U.S.C.A. § 5107(a), 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was notified of the information necessary to 
substantiate his claim for an earlier effective date for the 
establishment of service connection for schizophrenia.  The 
RO sent the veteran notice by letters dated in July 2003, 
July 2004, and November 2006 in which he was informed of what 
was required to substantiate his claim and of his and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that he identified as being helpful to his 
claim.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's available relevant service, VA and private medical 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

The dispositive factual matters in this case pertain to 
documents that have been on file for many years.  Although 
the Board undertook directed further development by the 
RO/AMC in October 2006 in accordance with VA's duties to 
obtain all relevant evidence under 38 U.S.C.A. § 5103A, there 
is no indication in the record that as a result of such 
action, or as reflected elsewhere in information previously 
of record, that there exists additional evidence that has not 
been associated with the claims file.  As the current issue 
is a legal matter, there is no need to obtain a VA 
compensation examination or medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.



Earlier effective date

The veteran essentially argues that the establishment of 
October 9, 1981 as the effective date for the grant of 
service connection for a psychiatric disorder is erroneous.  
He contends that he has had the disorder since his active 
military service, as evidenced by medical opinions of record.

However, it is the date of filing or receipt of relevant 
communication, and not necessarily the dating of medical 
evidence that is dispositive to this matter.  Stated 
alternatively, this appeal involves resolution of a legal, 
and not factual matter.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claim and the appeal will be denied. 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2006).  Applicable law and VA regulations 
provide that the effective date of an evaluation and award of 
VA benefits, including compensation benefits, based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  The 
effective date for the grant of service connection where new 
and material evidence is received after final disallowance 
will be the date of receipt of new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q) (2006).

For purposes of VA adjudication, a claim is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2006).  An 
informal claim is further defined in the regulations.  38 
C.F.R. § 3.155(a) (2006) holds that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.

The record reveals that the veteran initially filed a claim 
for entitlement to service connection for nervous condition 
in November 1974.  His claim was denied by the RO in a rating 
decision dated in April 1975.  The veteran was notified of 
that decision and of his appellate rights by letter dated 
April 30, 1975.  He did not appeal this decision.  
Accordingly, the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2005).  

In February 1978, the veteran requested that his previously 
denied claim of entitlement to service connection for nervous 
condition be reopened.  By rating action dated in May 1978, 
the RO continued the prior denial of entitlement to service 
connection for a nervous condition.  The veteran appealed the 
RO's decision to the Board, and, in September 1981, the Board 
confirmed the denial of the claim for service connection for 
schizophrenia.  

By statement received on October 9, 1981, the veteran sought 
to reopen his claim. After development and appellate 
proceedings, service connection for schizophrenia was granted 
by the Board and an effective date of October 9, 1981 was 
established.  

As a general rule, a decision by the Board is final and 
binding on a claimant unless the Chairman of the Board orders 
reconsideration of the decision, the claimant files an appeal 
to the U.S. Court of Appeals for Veterans Claims (Court), or 
some other exceptional circumstance such as the decision was 
clearly and unmistakably erroneous (CUE).  See 38 U.S.C.A. §§ 
5109A, 7103(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104, 
3.105(a), 20.1100(a), 20.1103, 20.1104 (2006).  

As the Court did not come into existence until 1988, there 
was no appeal beyond the Board when the Board issued its 
September 1981 decision.  Additionally, the veteran has not 
alleged CUE or requested reconsideration of the decision.  
Therefore, the Board's September 1981 decision is final and 
binding on the veteran based on the evidence then of record 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.104 (a), 3.156, 20.1100, 20.1104 (2006). 


The veteran argues that November 27, 1974 should be the 
effective date of entitlement to service connection benefits 
as this was the date of receipt of his original claim, and 
that the evidence had shown that he had a nervous condition 
which had rendered him disabled at that time.  In support of 
his claim, the veteran has submitted a private medical record 
from L. R. Alfaro, M.D., dated in September 2003, suggesting 
that the veteran had his first psychotic mental crisis 
shortly after his discharge from service, and that his mental 
disability should be granted since that date.  However, 
because it is the date of receipt of claim that controls is 
this matter, the physician's letter does not avail the 
veteran of an earlier effective date.  38 C.F.R. §§ 3.1(p), 
3.151, 3.155.

The Board has also carefully screened the records obtained 
from the Social Security Administration, reflecting that the 
veteran was diagnosed with chronic, undifferentiated, 
schizophrenia, and that his disability began in June 1974.  
This information was not of record prior to October 1981, and 
the determination of the Social Security Administration does 
not alter the fact that the effective date of an award of a 
reopened claim is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  

The unappealed September 1981 Board decision is final and may 
not be revised except on a showing of CUE.  There has been no 
allegation that the prior decision contained CUE, and it is a 
bar to an earlier effective date.  The petition to reopen the 
claim for entitlement to service connection for a nervous 
condition was received by the RO on October 9, 1981.  In 
February 1983, the Board granted entitlement to service 
connection for schizophrenia, and the RO assigned an 
effective date of the grant of October 9, 1981, which is the 
date of receipt of the claim.  The Board finds that the 
October 9, 1981 date of the reopened claim is the earliest 
possible effective date in this case for the grant of service 
connection.  Again, the effective date of an award of 
reopened claim is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  There is no 
correspondence of record from the veteran dated between 
September 14, 1981 and October 9, 1981 indicating an intent 
to file a claim for service connection for a nervous 
disorder.  See 38 C.F.R. §§ 3.1(p), 3.151, 3.155.  

The preponderance of the evidence is against the veteran's 
claim for an effective date earlier than October 9, 1981, for 
the grant of service connection for schizophrenia, 
undifferentiated type, and it must be denied.


ORDER

Entitlement to an effective date earlier than October 9, 
1981, for the grant of entitlement to service connection for 
schizophrenia, undifferentiated type, is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


